Information Disclosure Statement
Foreign Ref Cite #1 has been lined through in the IDS received 8/30/2022 because a legible copy of the foreign patent document was not submitted. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
In the interest of compact prosecution, the cited foreign patent document (JP2002-538585A) has been considered and is cited in the attached PTO-892. A copy of the JP document is attached. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Quinn on 9/2/2022.
The application has been amended as follows: 
In Claim 1, on line 13, replace the phrase “a first electrode disposed on the second surface” with “a first electrode disposed on the first surface”. 
Reasons for Allowance
Claims 1, 3-6, and 8-10 are allowable over the prior art.
The present claims are allowable over the closest prior art, namely Munshi (U.S. Pat. No. 6,645,675) and Jow (U.S. Pat. No. 4,804,594).
Although Munshi describes solid state batteries comprising conductive polymer electrolyte comprising polyphenylene sulfide and lithium salt, Munshi fails to describe the use of the particular lithium oxide or lithium hydroxide salts of claim 1. Munshi is not seen to provide sufficient motivation to utilize either lithium oxide or lithium hydroxide as required by the present claims.
Jow teaches electrodes for batteries (Abstract) which can comprise polyphenylene sulfide and can be doped with DDQ (electron acceptor) in the presence of electrolyte salt (Col. 3, Lines 7-28, Col. 4, Lines 38-64). While Jow mentions an ionic conductivity in excess of 10-4 S/cm at Col. 7, Lines 1-33, this is in reference to solution electrolyte of the batteries. Jow fails to disclose the claimed ionic conductivity with respect to the polymer electrodes and there is insufficient evidence of record to support a conclusion that such ionic conductivity values are necessarily present within the electrodes of Jow.
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
The terminal disclaimer filed on 8/30/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded. In light of the filed terminal disclaimer, the double patenting rejections presented within the Office action mailed 7/5/2022 have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764